SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 and 21-25 are currently pending. Claims 16-20 were previously canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant's amendments to independent claims 1, 10 and 21 overcome the current rejections. A Notice of allowance (NOA) is issued herewith.

Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: depositing a conductive barrier layer extending into the opening, wherein the conductive barrier layer forms isolated islands on the inhibitor film; (and) after the conductive barrier layer is deposited, performing a treatment to remove the inhibitor film, wherein after the treatment, the isolated islands are attached to the conductive features, in combination with the additionally claimed features.
In Re claims 2-9, they are allowable due to their dependence from claim 1.

B.	Re claim 10, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: second portions on sidewalls of the dielectric layer, wherein a maximum thickness of the first portions of the conductive barrier layer is smaller than thicknesses of the second portions of the conductive barrier layer, and wherein an entirety of the first portions and an entirety of the second portions are formed in a same deposition process, and are formed of a same homogenous material, in combination with the additionally claimed features.
In Re claims 11-15, they are allowable due to their dependence from claim 10.

C.	Re claim 21, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: wherein in the wet etching process, an etching solution is used, and an inhibitor in the etching solution forms an inhibitor film contacting a top surface of the conductive feature, wherein the inhibitor comprises bis-triazolyl indoleamine, in combination with the additionally claimed features.
In Re claims 22-25, they are allowable due to their dependence from claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892